Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the gel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over James J. Watkins et al (U. S. Patent Application: 2019/0243237, here after Watkins).
Claims 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias Bockmeyer et al (U. S. Patent Application: 2011/0039079, here after Bockmeyer), further in view of James J. Watkin et al (U. S. Patent Application: 2019/0243237, here after Watkins).
Claims 1-2, and 11-12 are rejected. Bockmeyer teaches a patterning (making structure) process, comprising the successive steps of: a) preparing a solution of metalloid oxide precursor (tetraethoxysilane) [ 0079, 0080 lines 1-7, 0033-0037], b) applying said solution onto a substrate to form a film [O080 lines 7-8], d) applying a soft mould (silicone embossing die) onto said film to provide an assembly such that said film fills up the cavities of the mould [0080 lines 8-10, 0041, 0044, fig. 3], e) thermally treating said assembly so as to rigidify the gel film thus obtained [0080 last 3 lines, claim 28, 0067, 0044], removing the mould to obtain a substrate coated with a patterned gel [0081 line 1], and g) curing said patterned gel so as to obtain a patterned metalloid oxide material on said substrate [0081, 0068]. Bockmeyer teaches adding titanium oxide particles [0079]. Although Bockmeyer does not clearly teach the process of patterning is nanoimprint lithography (NIL) process, however it uses stamp [0045] to make nano size structure(patterning) [0018], therefore it is nanoimprint lithography. Bockmeyer teaches the solvent is water (aqueous) [0079], but does not teach step c) of equilibrating the film with the atmosphere under adjusted solvent vapor pressure. Watkins teaches performing spin coating, and stamping (embossing) under relative humidity leads to adjust thickness and smooth surface and thin films [0048 last 3 lines, 0069 last 7 lines, 0071, 0072, 0074, 0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making pattern as Bockmeyer teaches where the process is performed under humidity (e.g. 25%-50%), because it helps adjusting film thickness and leads to smooth surface and thin films. Therefore, with humidity of 25%-50%, the solvent uptake of the film is adjusted (by varying the vapor pressure in a volatile solvent at the vicinity of the gel during steps c) and d) wherein step d) maintaining the assembly under the vapor. The humidity in environment determines evaporation rate and final amount of the solvent in the ink. Therefore, when the environment humidity is for example 50%, the solvent evaporates from the ink until equilibrate the environment, which means 50% from 100% of the solvent comes out of the ink. If the humidity is 70%, then 30% of the solvent in the ink come out of the ink (uptaking solvent).

Claim 3 is rejected as Bockmeyer teaches the metalloid oxide precursor (tetraethoxysilane) is organics salt of at least one metalloid (silicon) [0079].
Claim 4 is rejected as Bockmeyer teaches the metalloid oxides is silicon oxide (hydrolysis converts tetraethoxysilane to silicon oxide) [0079-0080].
Claims 5 and 13 are rejected as Bockmeyer teaches the mould is manufactured from silicone elastomers [0080].
Claim 6 is rejected as Bockmeyer teaches the thermal treatment is performed at a temperature of 100°C [0060, claim 30].
Claim 8 is rejected as Bockmeyer teaches the curing step is performed at a temperature of 200 °C [0068, 0076, and 0081].
Claim 9 is rejected as Bockmeyer teaches a patterned substrate obtainable by the process according to claim 1 [fig. 4].
Claim 10 is rejected as Bockmeyer teaches the limitation of claim 1 and also teaches forming a device for optical applications [abstract].
Claim 14 is rejected. Bockmeyer teaches a patterning (making structure) process, comprising the successive steps of: a) preparing a solution of metalloid oxide precursor (tetraethoxysilane) [ 0079, 0080 lines 1-7, 0033-0037], a’) of converting the metalloid oxide precursors into the metalloid oxide suspension [0079-0080] which in fact hydrolysis convert tetraethoxysilane to silicon oxide, b) applying said solution onto a substrate to form a film [O080 lines 7-8], d) applying a soft mould (silicone embossing die) onto said film to provide an assembly such that said film fills up the cavities of the mould [0080 lines 8-10, 0041, 0044, fig. 3], e) thermally treating said assembly so as to rigidify the gel film thus obtained [0080 last 3 lines, claim 28, 0067, 0044]. Bockmeyer teaches adding titanium oxide particles [0079],
steps of f) removing the mould to obtain a substrate coated with a patterned gel [0081 line 1]. Although Bockmeyer does not clearly teach the process of patterning is nanoimprint lithography (NIL) process, however it uses stamp [0045] to make nano size structure(patterning) [0018], therefore it is nanoimprint lithography. Bockmeyer teaches the solvent is water (aqueous) [0079], but does not teach step c) of equilibrating the film with the atmosphere under adjusted solvent vapor pressure. Watkins teaches performing stamping (embossing) under relative humidity leads to smooth surface and thin films [0071, 0072, 0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making pattern as Bockmeyer teaches where the process is performed under humidity (e.g. 50%), because leads to smooth surface and thin films. Therefore, with humidity of 50%, the solvent uptake of the film is adjusted to 50% vol (by varying the vapor pressure in a volatile solvent at the vicinity of the gel during steps c) and d), wherein step d) maintaining the assembly under the vapor.
Claim 15 is rejected as Bockmeyer teaches step of g) curing said patterned gel so as to obtain a patterned metalloid oxide material on said substrate (after step f above) [0081, 0068].
Response to Arguments
Applicant's arguments filed 06/14/22 have been fully considered but they are not persuasive. The applicant argues Bockmeyer and Watkins cannot be combined because Bockmeyer teaches drying the solvent before applying the die, and it is against teaching of Watkins for applying humidity to the process. The examiner disagrees, Bockmeyer and Watkins both teach removing solvent from sol prior to apply the die. Bockmeyer teaches drying (removing solvent) and formation of gel, and Watkins teaches absorbing the solvent of the sol(ink) by the mold(die), prior to removing the die. Removing solvent from sol form gel wherein in Bockmeyer it happens prior to applying the die, and in Watkins it happens within the die. Applying humidity (solvent vapor) during Bockmeyer process results in controlled thickness and finer lines with expectation of success, because both of the references teach formation pattern structure by nanoimprinting and so-gel process, and applying humidity during Bockmeyer prevents formation of cracks due to quick drying of the edges.
The applicant further argues Watkins does not teach the up taking solvent is 10-50% is not persuasive. However, the humidity in environment determines evaporation rate and final amount of the solvent in the ink. Therefore, when the environment humidity is for example 50%, the solvent evaporates from the ink until equilibrate the environment, which means 50% from 100% of the solvent comes out of the ink. If the humidity is 70%, then 30% of the solvent in the ink come out of the ink (uptaking solvent).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712